IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 43986/43987

STATE OF IDAHO,                                 )    2016 Unpublished Opinion No. 791
                                                )
       Plaintiff-Respondent,                    )    Filed: November 28, 2016
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
JENNIFER NICOLE MAGILL,                         )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgments of conviction and unified sentence of fifteen years, with a minimum period of
       confinement of six years, for sexual battery of a minor child sixteen or seventeen years of
       age; unified sentence of fifteen years, with a minimum period of confinement of six
       years, for sexual abuse of a child under the age of sixteen years to run consecutively with
       the sexual battery of a minor child sixteen or seventeen years of age; and a unified
       sentence of ten years, with five years determinate, for sexual exploitation of a child to run
       concurrently to the other charges, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________
PER CURIAM
       In Docket No. 43986, Jennifer Nicole Magill pleaded guilty to sexual battery of a minor
child sixteen or seventeen years of age, Idaho Code § 18-1508A, and sexual abuse of a child
under the age of sixteen years, I.C. § 18-1506(1)(b). For each count, the district court imposed a
unified sentence of fifteen years, with six years determinate, to run consecutively. In Docket No.
43987. Magill pleaded guilty to sexual exploitation of a child, I.C. § 18-1507(2)(1), and the
district court imposed a unified sentence of ten years, with five years determinate, to run

                                                 1
concurrently with the sentences in Docket No. 43986. Magill appeals, contending that her
sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Magill’s judgments of conviction and sentences are affirmed.




                                                   2